Exhibit 10.3

 

PIXELWORKS, INC.

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

As Amended

 

The following constitute the provisions of the 2000 Employee Stock Purchase Plan
of Pixelworks, Inc., as amended

 

1.                                       Purpose.  The purpose of the Plan is to
provide employees of the Company and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2.                                       Definitions.

 

a.                                       “Board” shall mean the Board of
Directors of the Company.

 

b.                                      “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

c.                                       “Common Stock” shall mean the common
stock of the Company.

 

d.                                      “Company” shall mean Pixelworks, Inc.,
an Oregon corporation, and any Designated Subsidiary of the Company.

 

e.                                       “Compensation” shall mean all base
straight time gross earnings and commissions, but exclusive of payments for
overtime, shift premium, incentive compensation, incentive payments, bonuses and
other compensation.

 

f.                                         “Designated Subsidiary” shall mean
any Subsidiary which has been designated by the Board from time to time in its
sole discretion as eligible to participate in the Plan.

 

g.                                      “Employee” shall mean any individual who
is an Employee of the Company for tax purposes whose customary employment with
the Company is at least twenty (20) hours per week and more than five (5) months
in any calendar year. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company. Where the period of leave
exceeds 90 days and the individual’s right to re-employment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the 91st day of such leave.

 

h.                                      “Enrollment Date” shall mean the first
Trading Day of each Offering Period.

 

i.                                          “Exercise Date” shall mean the last
Trading Day of each Purchase Period.

 

1

--------------------------------------------------------------------------------


 

j.                                          “Fair Market Value” shall mean, as
of any date, the value of Common Stock determined as follows:

 

(1)                                  If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day on or before the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(2)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean of the closing bid and asked prices for the
Common Stock for the last quotation day on or before the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(3)                                  In the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Board; or

 

(4)                                  For purposes of the Enrollment Date of the
first Offering Period under the Plan, the Fair Market Value shall be the initial
price to the public as set forth in the final prospectus included within the
registration statement in Form S-1 filed with the Securities and Exchange
Commission for the initial public offering of the Company’s Common Stock (the
“Registration Statement”).

 

k.                                       “Offering Periods” shall mean the
periods of approximately six (6) months during which an option granted pursuant
to the Plan may be exercised, commencing on the first Trading Day on or after
February 1 and August 1 of each year and terminating on the last Trading Day in
the periods ending six months later, provided, however, that (i) the first
Offering Period under the Plan shall commence with the first Trading Day on or
after the date on which the Securities and Exchange Commission declares the
Company’s Registration Statement effective and ending on the last Trading Day on
or before January 31, 2002; and (ii) that with respect to any option granted
pursuant to the Plan on or before March 9, 2004, “Offering Periods” shall mean
the periods of approximately twenty-four (24) months during which such option
may be exercised, commencing on the first Trading Day on or after February 1 and
August 1 of each year and terminating on the last Trading Day in the periods
ending twenty-four months later. The duration and timing of Offering Periods may
be changed pursuant to Section 4 of this Plan.

 

l.                                          “Plan” shall mean this 2000 Employee
Stock Purchase Plan.

 

m.                                    “Purchase Period” shall mean the
approximately six month period commencing after one Exercise Date and ending
with the next Exercise Date, except that the first Purchase Period of any
Offering Period shall commence on the Enrollment Date and end with the next
Exercise Date.

 

2

--------------------------------------------------------------------------------


 

n.                                      “Purchase Price” shall mean 85% of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Board pursuant to Section 20.

 

o.                                      “Reserves” shall mean the number of
shares of Common Stock covered by each option under the Plan which have not yet
been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but not yet placed under option.

 

p.                                      “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

q.                                      “Trading Day” shall mean a day on which
national stock exchanges and the Nasdaq System are open for trading.

 

3.                                       Eligibility.

 

a.                                       Any Employee who shall be employed by
the Company on a given Enrollment Date shall be eligible to participate in the
Plan.

 

b.                                      Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Employee (or any other
person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries accrues at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) worth of stock (determined at the fair market value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time.

 

4.                                       Offering Periods. The Plan shall be
implemented by consecutive, overlapping Offering Periods with a new Offering
Period commencing on the first Trading Day on or after February 1 and August 1
each year, or on such other date as the Board shall determine, and continuing
thereafter until terminated in accordance with Section 20 hereof, provided,
however, that the first Offering Period under the Plan shall commence with the
first Trading Day on or after the date on which the Securities and Exchange
Commission declares the Company’s Registration Statement effective and ending on
the last Trading Day on or before January 31, 2002. The Board shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without shareholder approval if
such change is announced at least five (5) days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.

 

3

--------------------------------------------------------------------------------


 

5.                                       Participation.

 

a.                                       An eligible Employee may become a
participant in the Plan by completing a subscription agreement authorizing
payroll deductions in the form of Exhibit A to this Plan and filing it with the
Company’s payroll office prior to the applicable Enrollment Date.

 

b.                                      Payroll deductions for a participant
shall commence on the first payroll following the Enrollment Date and shall end
on the last payroll in the Offering Period to which such authorization is
applicable, unless sooner terminated by the participant as provided in
Section 10 hereof.

 

6.                                       Payroll Deductions.

 

a.                                       At the time a participant files his or
her subscription agreement, he or she shall elect to have payroll deductions
made on each pay day during the Offering Period in one percent (1%) increments
of not less than two percent (2%) or greater than ten percent (10%) of the
Compensation which he or she receives on each pay day during the Offering
Period.

 

b.                                      All payroll deductions made for a
participant shall be credited to his or her account under the Plan and shall be
withheld in whole percentages only. A participant may not make any additional
payments into such account.

 

c.                                       A participant may discontinue his or
her participation in the Plan as provided in Section 10 hereof, or may increase
or decrease the rate of his or her payroll deductions during the Offering Period
by completing or filing with the Company a new subscription agreement
authorizing a change in payroll deduction rate. The Board may, in its
discretion, limit the number of participation rate changes during any Offering
Period. The change in rate shall be effective with the first full payroll period
following five (5) business days after the Company’s receipt of the new
subscription agreement unless the Company elects to process a given change in
participation more quickly. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.

 

d.                                      Notwithstanding the foregoing, to the
extent necessary to comply with Section 423(b) (8) of the Code and Section 3(b)
hereof, a participant’s payroll deductions may be decreased to zero percent (0%)
at any time during a Purchase Period. Payroll deductions shall recommence at the
rate provided in such participant’s subscription agreement at the beginning of
the first Purchase Period which is scheduled to end in the following calendar
year, unless terminated by the participant as provided in Section 10 hereof.

 

e.                                       At the time the option is exercised, in
whole or in part, or at the time some or all of the Company’s Common Stock
issued under the Plan is disposed of, the participant must make adequate
provision for the Company’s federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock. At any time, the Company may, but shall not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Employee.

 

4

--------------------------------------------------------------------------------


 

7.                                       Grant of Option.  On the Enrollment
Date of each Offering Period, each eligible Employee participating in such
Offering Period shall be granted an option to purchase on each Exercise Date
during such Offering Period (at the applicable Purchase Price) up to a number of
shares of the Company’s Common Stock determined by dividing such Employees
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price;
provided that in no event shall an Employee be permitted to purchase during each
Purchase Period more than two thousand five hundred (2,500) shares of the
Company’s Common Stock (subject to any adjustment pursuant to Section 19), and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b), 8(b) and 12 hereof. The Board may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of the Company’s Common Stock an Employee may purchase during each
Purchase Period of such Offering Period. Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof. The option shall expire on the last day of the Offering
Period.

 

8.                                       Exercise of Option.

 

a.                                       Unless a participant withdraws from the
Plan as provided in Section 10 hereof, his or her option for the purchase of
shares shall be exercised automatically on the Exercise Date, and the maximum
number of full shares subject to option shall be purchased for such participant
at the applicable Purchase Price with the accumulated payroll deductions in his
or her account; provided that in no event shall an Employee be permitted to
purchase during each Purchase Period more than two hundred percent (200%) of the
number of shares that the Employee could purchase if the Purchase Price was
limited to eight-five percent (85%) of the Fair Market Value of a share of
Common Stock on the Enrollment Date. No fractional shares shall be purchased;
any payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Purchase Period or Offering Period, subject to
earlier withdrawal by the participant as provided in Section l0 hereof. Any
other monies leftover in a participant’s account after the Exercise Date shall
be returned to the participant. During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him or her.

 

b.                                      If the Board determines that, on a given
Exercise Date, the number of shares with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such Exercise Date, the Board may in its sole discretion (x) provide that the
Company shall make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect, or (y) provide that the Company shall make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20 hereof. The
Company may make pro rata allocation of the shares available on the Enrollment
Date of any applicable Offering

 

5

--------------------------------------------------------------------------------


 

Period pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s shareholders
subsequent to such Enrollment Date.

 

9.                                       Delivery.  As promptly as practicable
after each Exercise Date on which a purchase of shares occurs, the Company shall
arrange the delivery to each participant, as appropriate, of a certificate
representing the shares purchased upon exercise of his or her option.

 

10.                                 Withdrawal.

 

a.                                       A participant may withdraw all but not
less than all the payroll deductions credited to his or her account and not yet
used to exercise his or her option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan. All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.

 

b.                                      A participant’s withdrawal from an
Offering Period shall not have any effect upon his or her eligibility to
participate in any similar plan which may hereafter be adopted by the Company or
in succeeding Offering Periods which commence after the termination of the
Offering Period from which the participant withdraws.

 

11.                                 Termination of Employment.

 

Upon a participant’s ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated. The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

 

12.                                 Interest.  No interest shall accrue on the
payroll deductions of a participant in the Plan.

 

13.                                 Stock.

 

a.                                       Subject to adjustment upon changes in
capitalization of the Company as provided in Section 19 hereof, the maximum
number of shares of the Company’s Common Stock which shall be made available for
sale under the Plan shall be one million (1,000,000) shares, plus an annual
increase to be added on the first day of the Company’s fiscal year beginning in
2005 equal to the lesser of (i) 900,000 shares of Common Stock; (ii) the number
of shares of Common Stock issued pursuant to the Plan during the immediately
preceding fiscal year of the Company, (iii) two percent (2%) of the outstanding
shares of Common Stock on the first day of

 

6

--------------------------------------------------------------------------------


 

the Company’s fiscal year for which the increase is being made or (iv) a lesser
amount determined by the Board.

 

b.                                      The participant shall have no interest
or voting right in shares covered by his option until such option has been
exercised.

 

c.                                       Shares to be delivered to a participant
under the Plan shall be registered in the name of the participant or in the name
of the participant and his or her spouse.

 

14.                                 Administration.  The Plan shall be
administered by the Board or a committee of members of the Board appointed by
the Board. The Board or its committee shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claim filed under the
Plan. Every finding, decision and determination made by the Board or its
committee shall to the full extent permitted by law, be final and binding upon
all parties.

 

15.                                 Designation of Beneficiary.

 

a.                                       A participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’ s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such shares and cash. In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the option. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.

 

b.                                      Such designation of beneficiary may be
changed by the participant at any time by written notice. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

16.                                 Transferability.  Neither payroll deductions
credited to a participant’s account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 15 hereof) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof.

 

17.                                 Use of Funds.  All payroll deductions
received or held by the Company under the Plan may be used by the Company for
any corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

 

7

--------------------------------------------------------------------------------


 

18.                                 Reports.  Individual accounts shall be
maintained for each participant in the Plan. Statements of account shall be
given to participating Employees at least annually, which statements shall set
forth the amounts of payroll deductions, the Purchase Price, the number of
shares purchased and the remaining cash balance, if any.

 

19.                                 Adjustments Upon Changes in Capitalization,
Dissolution, Liquidation, Merger of Asset Sale.

 

a.                                       Changes in Capitalization.  Subject to
any required action by the shareholders of the Company, the Reserves, the
maximum number of shares each participant may purchase each Purchase Period
(pursuant to Section 7), as well as the price per share and the number of shares
of Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company, provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.

 

b.                                      Dissolution or Liquidation.   In the
event of the proposed dissolution or liquidation of the Company, the Offering
Period then in progress shall be shortened by setting a new Exercise Date (the
“New Exercise Date”), and shall terminate immediately prior to the consummation
of such proposed dissolution or liquidation, unless provided otherwise by the
Board. The New Exercise Date shall be before the date of the Company’s proposed
dissolution or liquidation. The Board shall notify each participant in writing,
at least ten (10) business days prior to the New Exercise Date, that the
Exercise Date for the participant’s option has been changed to the New Exercise
Date and that the participant’s option shall be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.

 

c.                                       Merger or Asset Sale.  In the event of
a proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Purchase Periods then in progress shall be shortened by setting a new
Exercise Date (the “New Exercise Date”) and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Board shall notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior

 

8

--------------------------------------------------------------------------------


 

to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

20.                                 Amendment or Termination.

 

a.                                       The Board of Directors of the Company
may at any time and for any reason terminate or amend the Plan. Except as
provided in Section 19 hereof, no such termination can affect options previously
granted, provided that an Offering Period may be terminated by the Board of
Directors on any Exercise Date if the Board determines that the termination of
the Offering Period or the Plan is in the best interests of the Company and its
shareholders. Except as provided in Section 19 and this Section 20 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.

 

b.                                      Without shareholder consent and without
regard to whether any participant rights may be considered to have been
“adversely affected,” the Board (or its committee) shall be entitled to change
the Offering Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each participant properly correspond with
amounts withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

 

c.                                       In the event the Board determines that
the ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

 

(1)                                  altering the Purchase Price for any
Offering Period including an Offering Period underway at the time of the change
in Purchase Price;

 

(2)                                  shortening any Offering Period so that
Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action; and

 

(3)                                  allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

21.                                 Notices.  All notices or other
communications by a participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received in

 

9

--------------------------------------------------------------------------------


 

the form specified by the Company at the location, or by the person, designated
by the Company for the receipt thereof.

 

22.                                 Conditions Upon Issuance of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.                                 Term of Plan.  The Plan shall become
effective upon the earlier to occur of its adoption by the Board of Directors or
its approval by the shareholders of the Company. It shall continue in effect for
a term of ten (10) years unless sooner terminated under Section 20 hereof

 

24.                                 Automatic Transfer to Low Price Offering
Period.  To the extent permitted by any applicable laws, regulations, or stock
exchange rules if the Fair Market Value of the Common Stock on any Exercise Date
in an Offering Period is lower than the Fair Market Value of the Common Stock on
the Enrollment Date of such Offering Period, then all participants in such
Offering Period shall be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PIXELWORKS, INC.

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

 

Original Application

Enrollment Date:

 

Change in Payroll Deduction Rate

 

 

Change of Beneficiary(ies)

 

 

1.                                      
                                         hereby elects to participate in the
Pixelworks, Inc. 2000 Employee Stock Purchase Plan (the “Employee Stock Purchase
Plan”) and subscribes to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Employee Stock Purchase
Plan.

 

2.                                       I hereby authorize payroll deductions
from each paycheck in the amount of              % of my Compensation on each
payday (from 2% to 10%) during the Offering Period in accordance with the
Employee Stock Purchase Plan. (Please note that no fractional percentages are
permitted.)

 

3.                                       I understand that said payroll
deductions shall be accumulated for the purchase of shares of Common Stock at
the applicable Purchase Price determined in accordance with the Employee Stock
Purchase Plan. I understand that if I do not withdraw from an Offering Period,
any accumulated payroll deductions will be used to automatically exercise my
option.

 

4.                                       I have received a copy of the complete
Employee Stock Purchase Plan. I understand that my participation in the Employee
Stock Purchase Plan is in all respects subject to the terms of the Plan. I
understand that my ability to exercise the option under this Subscription
Agreement is subject to shareholder approval of the Employee Stock Purchase
Plan.

 

5.                                       Shares purchased for me under the
Employee Stock Purchase Plan should be issued in the name(s) of (Employee or
Employee and Spouse only):

 

 

6.                                       I understand that if I dispose of any
shares received by me pursuant to the Plan within 2 years after the Enrollment
Date (the first day of the Offering Period during which I purchased such shares)
or one year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares.  I
agree to notify the Company in writing within 30 days after the date of any
disposition of my shares (except when disposed of through ETrade) and I will
make adequate provision for Federal, state or other tax withholding obligations,
if any, which arise upon the

 

--------------------------------------------------------------------------------


 

disposition of the Common Stock.  The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the 2-year and 1-year holding periods, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (2) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

 

7.                                       I hereby agree to be bound by the terms
of the Employee Stock Purchase Plan. The effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

 

8.                                       In the event of my death, I hereby
designate the following as my beneficiary(ies) to receive all payments and
shares due me under the Employee Stock Purchase Plan:

 

NAME: (Please print)

 

 

(First)

(Middle)

(Last)

 

 

 

 

Relationship

 

 

 

 

(Address)

 

 

Employee’s Social Security Number:

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

Signature of Employee

 

 

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PIXELWORKS, INC.

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Pixelworks, Inc. 2000
Employee Stock Purchase Plan which began on
                                                     , 20      (the “Enrollment
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------